DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-final rejection mailed August 20, 2021 included several double patenting rejections. In light of the number of rejections and pending amendments in both the instant applications and the other applications, the rejections are maintained, but will be reviewed upon a determination of allowable subject matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving a plurality of matched orders concerning a plurality of parties,
thus defining a batch of matched orders; and effectuating the processing of the batch of matched orders including: sending via a requesting entity one or more messages to atomically effectuate transferring assets between a plurality of custodial accounts associated with the plurality of parties; and anonymizing an identity of at least a portion of the plurality of parties such that the anonymized identities are not public knowledge.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the computing device (processor) and memory. That is, other than reciting this generic device, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the fundamental economic principles or sales activity of the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a computer to perform the steps. The processor (computer) and memory in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The generic computer component is no more than mere instructions to apply the exception using a generic processor. Accordingly, the additional element does not integrate the abstract idea into a practical Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 9 and 17 recite similar limitations, and are therefore, similarly rejected under the same rationale as claim 1, supra.

Claims 2, 10 and 18 recite, wherein effectuating the processing of the batch of matched orders further includes: seeking higher-level approval to confirm that the requesting entity has the 
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 3-4, 11-12 and 19-20 recite, wherein the batch of matched orders concerns a bearer financial asset, wherein the bearer financial asset includes one or more of: a cryptocurrency; a fiat currency; and a physical asset.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 5, 13 and 21 recite, wherein effectuating the processing of the batch of matched orders further includes: confirming the origin and/or integrity of each of the batch of matched orders prior to sending via the requesting entity one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 supra.

Claims 6, 14 and 22 recite wherein each of the batch of matched orders was encrypted using a private encryption key of a specific party associated with the batch of matched orders.
The additional limitation of encryption using private key is notoriously ubiquitous in the field, and so does not integrate the abstract idea into a practical application (in the Steps 2A2 and B). Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 7, 15 and 23 recite, wherein effectuating the processing of the batch of matched orders further includes: performing a netting operation to determine a net asset amount for each of the plurality of parties.
This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claims 8, 16 and 24 recite, wherein the batch of matched orders concerns one or more of: a quantity of a cryptocurrency owned by one of the plurality of parties and a quantity of a fiat currency owned by another of the plurality of parties; a quantity of a cryptocurrency owned by one of the plurality of parties and a quantity of a precious metal owned by another of the plurality of parties; and a quantity of a first cryptocurrency owned by one of the plurality of parties and a quantity of a second cryptocurrency owned by another of the plurality of parties.
Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 7-12, 15-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (USPAP 20150220928) in view of Feldman et al. (USPAP 20060218075), and further in view of Dix et al. (USPAP 20120089502).
Re claim 1, 9 and 17: Allen teaches a computer-implemented method, executed on a computing device and configured to effectuate a trading platform, the computer-implemented method comprising: 
receiving a plurality of matched orders concerning a plurality of parties, thus defining a batch of matched orders (0137); and effectuating the processing of the batch of matched orders including (0010).
Allen does not explicitly teach sending via a requesting entity one or more messages to atomically effectuate transferring assets between a plurality of custodial accounts associated with the plurality of parties.
Felman teaches this concept at fig. 7 eles. 660-670. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to incorporate the teachings of Feldman with the invention of Allen as described above for the obvious reason of facilitating completion of an exchange and/or trading transaction-the delivery of assets traded between parties is old and well known in the art of commerce. 

Allen does not explicitly teach anonymizing an identity of at least a portion of the plurality of parties such that the anonymized identities are not public knowledge.
Dix teaches this feature at paragraphs 0018, 0020, 0068 and 0071. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to 

Re claims 2, 10 and 18: Allen does not explicitly teach wherein effectuating the processing of the batch of matched orders further includes: seeking higher-level approval to confirm that the requesting entity has the authority required to send the one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
Feldman teaches this concept at 0037. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to incorporate the teachings of Feldman with the invention of Allen as described above for the obvious reason of facilitating completion of an exchange and/or trading transaction-the delivery of assets traded between parties is old and well known in the art of commerce. 

Re claims 3-4, 11-12 and 19-20: Allen teaches wherein the batch of matched orders concerns a bearer financial asset (0003), wherein the bearer financial asset includes one or more of: a cryptocurrency; a fiat currency; and a physical asset (0110).

Re claims 7, 15 and 23: Allen teaches wherein effectuating the processing of the batch of matched orders further includes: performing a netting operation to determine a net asset amount for each of the plurality of parties (0010).

.


Claims 5-6, 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Feldman in view of Dix and further in view of Jayarem (USPAP 20180204216).

Re claims 5, 13 and 21: Allen, Feldman and Dix do not explicitly teach wherein effectuating the processing of the batch of matched orders further includes: confirming the origin and/or integrity of each of the batch of matched orders prior to sending via the requesting entity one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
Jayaram teaches these features at 0053. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to incorporate the teachings of Jayarem with the invention of Allen/Feldman/Dix as described above for the obvious reason of maintaining the integrity of the orders.


However, official notice is hereby taken that the concept of encrypting data (batch of matched orders) using private encryption key is notoriously old and well known. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to incorporate the encryption into the teachings of Allen/Feldman/Dix/Jayarem as described above for the obvious reason of maintaining the security of the orders.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 112 (b), second paragraph rejection have been fully considered but they are persuasive. This rejection has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 of the claims have been considered but are moot in light of the new grounds of rejection.
Applicant's arguments with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that claimed invention is not directed to an abstract idea because the claims do not recite a judicial exception, and even if the claims recite judicial exception, they incorporate such judicial exception into a practical application.
Examiner respectfully disagrees. As analyzed in the rejection above, the claimed invention falls under the certain methods of organizing human activity. Other than the nominal recitation of a generic computer device, nothing precludes the steps from the organizing human interactions grouping. Furthermore, the abstract idea is not integrated into a practical application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691